Citation Nr: 0303444	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a 
shell fragment wound of the right midline eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from August 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in May 
2001, but was remanded for further development.  The 
requested development has been completed, and the case has 
been returned for further review.  

The Board notes that the veteran's representative has 
presented arguments regarding the issue of entitlement to a 
compensable evaluation for the residuals of a nasal fracture.  
This issue was denied by the Board in the May 2001 decision, 
and is no longer on appeal.  


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam; his contentions 
that he sustained a shell fragment wound to the right eyebrow 
during combat are consistent with the circumstances, 
conditions, or hardships of his service.  

2.  A foreign body was removed from the veteran's right 
eyebrow in May 1999.  

3.  Current medical evidence includes an impression of 
history of a foreign body of the right eyebrow, well healed, 
with a barely perceptible scar.  


CONCLUSION OF LAW

The residuals of a shell fragment wound of the right midline 
eyebrow were incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(d) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained a shell fragment wound 
in the area of his right eyebrow during combat in Vietnam.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this decision, further discussion of the VCAA is not 
necessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In the case of any veteran who 
engaged in combat with the enemy during active service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

The veteran's DD 214 shows that the veteran's awards and 
decorations include the Combat Infantryman's Badge and the 
Purple Heart.  

A review of the service medical records is negative for a 
report or finding of an injury to the right eyebrow.  

The post service medical records first note the existence of 
a steel foreign body in the area of the right eye in VA 
treatment records dated March 1992.  A VA X-ray study dated 
November 1997 also showed the presence of a metallic foreign 
body in the soft tissues of the upper aspect of the right 
orbit. 

May 1999 VA treatment records give a history of a shrapnel 
wound to the right upper eyelid and brow in 1969.  He 
currently needed a magnetic resonance imaging study for an 
unrelated illness, but the examiner stated that the foreign 
body needed to be removed before the study could be 
conducted.  

VA surgical records from May 1999 state that the veteran had 
shrapnel metal in his right eyelid since Vietnam in 1968.  
This foreign body was surgically removed.  

The veteran was afforded a VA examination in January 2002.  
He had a history of the removal of a foreign body that was 
thought to be a shell fragment from his right eyebrow several 
years ago.  On examination, the veteran had a well-healed 
linear scar in the right lateral eyebrow.  The impression 
included history of foreign body, right eyebrow, well-healed, 
barely perceptible scar today.  

The Board finds that entitlement to service connection for 
the residuals of a shell fragment wound to the veteran's 
right eyebrow is merited.  The evidence indicates that the 
veteran participated in combat during service.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are applicable.  The 
service medical records are negative for evidence of a shell 
fragment wound to the right eyebrow.  Nevertheless, as the 
veteran's lay statements are consistent with the 
circumstances, conditions, or hardships of his service, the 
Board accepts them as sufficient proof that he sustained a 
shell fragment wound during service.  The post service 
medical records are consistent with his statements, and show 
that a metal object that had been embedded above his right 
eye was surgically removed in May 1999, resulting in a scar.  
The Board further finds that while the RO has noted some 
slight discrepancies in the record as to exactly when the 
veteran sustained his injury, these discrepancies do not 
amount to the clear and convincing evidence required to show 
that his injury was not incurred in service.  Therefore, the 
evidence supports entitlement to service connection for the 
residuals of a shell fragment wound to the right eyebrow.  


ORDER

Entitlement to service connection for the residuals of a 
shell fragment wound of the right midline eyebrow is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

